Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los apelantes reclamaron el derecho a administrar los bienes de Dominga Butler como hermanos y hermanas dé la difunta, alegando que eran sus únicos herederos. Después de algunos procedimientos preliminares que no es necesa-rio considerar, resolvió sustancialmente la corte que los ape-lantes no tenían derecho a administrarlos, puesto que exis-tía prima facie un testamento válido en el cual no se men-cionaba a los apelantes como herederos. En realidad en él se hac-ía'mención de dos de ellos como legatarios. Aun-que es verdad que estaba pendiente un pleito para anular dicho testamento, los apelantes reclamaban su derecho a la administración como cuestión de derecho por considerarse, herederos si el testamento es nulo. Cuando una persona deja un testamento y en él nombra un albaeea, dicho alba-'cea es la persona que debe actuar. Los herederos natura-*222los, hermanos y hermanas del difunto no tienen derecho de solicitar la administración de los bienes con exclusión del albacea hasta que su nombramiento quede de algún modo anulado, o se demuestre su negativa a actuar.
La corte se negó también a considerar la solicitud por no hacerse constar en ella ciertas alegaciones necesarias y en esto estuvo justificada la corte. Los apelantes presenta-ron una moción de reconsideración en la que trataron de sub-sanar las deficiencias, pero que la corte tenía derecho a negar en el ejercicio de su discreción. Una moción de reconside-ración no es la forma adecuada para remediar deficiencias o informalidades. Aun cuando se hubiera hecho una pro-mesa válida para enmendar la solicitud creemos que la corte estaba justificada al negarse a permitir la enmienda, por no haber acreditado los peticionarios un derecho fundamental como ya hemos referido.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.